Case 1:20-cv-05067-FB-SJB Document 6-3 Filed 10/21/20 Page 1 of 30 PagelD #: 74

Exhibit 3
?

j
<

 

SLO? ‘E| Jaquajdas
IEMBUBY 8LOZ/L/ZL

WOO dhOeS Yea Ty hs

 

BIUSPIAOId 9UL

LNSWIOYNVW MN

 

 

 
Case 1:20-cv-05067-FB-SJB Document 6-3 Filed 10/21/20 Page 3 of 30 PagelID #: 76

Meeting Agenda

oy

a

 

Se
ss

y

 

SS

Renewal Dates

12/1/201 7-8/31/2018 Medical and Rx Claim Review

12/1/2018 Medical Renewal
Leading Edge ASO & Stop-Loss Renewal

Reliance Standard Renewal

12/1/2018 Non-Medical Marketing Analysis

12/1/2018 Dental Claims and Renewal

Items of Discussion

Meridio and Employee Navigator

Auto and Property Insurance
Open Enrollment Timeline

 

AN ALERA GROUP COMPANY

 
Renewal Dates

    

 

      

  

...

Leading Edge

 

Reliance Standard Medical | 12/1/2018

UHC : Voluntary Dental 12/1/2018
UHC Voluntary Vision 12/1/2020

UHC Basic Life and AD&D 12/1/2019

UHC Disability (Long and Short Term) 12/1/2019

AN ALERA GROUP COMPANY

 
 
\KS
\

\\<

AA

\

«

NS

\ \

 
Total Costs — 12/1/2017 — 8/31/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOAR

Paid Month|Enrolled|Single|Fam|M+S|M+C/ Stop-Loss Prem} Admin Total Fixed Cost] Med Claims} Rx Claims Specific SL Claims| Total Net Claims| Total Cost
12/1/2017) 167} 142) 5) 10) 10} $25,885 $13,444 $39,329 st $10,303 0 $10,303 49,632
1/1/2018) 254) 203) 14) 17) 20) $41,742 $20,447 62,189 $1,489 | $14,864 I $16,352 $78,541
2/1/2018} 252} 203} 13) 17} 19) $41,124 20,286 61,407 $37,390 | $13,134 <0 $50,524 $111,931
3/1/2018) 241) 194) 11} 16) 20) = $39,351 $19,401 $58,752 $41,198 | $18,615 <0 $59,812 $118,564
4/1/2018} 240} 190] 13) 16} 24) $39,772 $19,240 $59,012 $35,176 | $21,939 <0 $57,115 $116,127
5/1/2018) 239} 190) 13) 18) 18} © $39,462 $19,159 $58,621 $16,877 | $20,566 SI $37,403 $96,064
6/1/2018} 232) 182) 14} 18} 18) = $38,751 $18,596 $57,346 | $238,534 | $24,233 $115,417 $147,350 $204,697
7/1/2018} 235} 185} 12) 19) 19) $39,134 $18,837 57,971 $73,237 | $21,427 $505 SAA, 159 $102,129
8/1/2018) 229)-178) 13} 18} 20) $38,551 $18,354 $56,905 $95,209 | $32,814 $1,521 $126,502 $183,407
Total 2089) 1667| 108} 149} 165) $343,769 | $167,762 | $511,531 $489,110 | $177,895 $117,444 $549,562 $1,064,092

 

 

 

Total costs (claims and fixed costs) have totaled $508 PEPM

AN ALE RA GROUP COMPANY

 

 
Current Costs vs. Fully Insured — 12/2017 — 8/2018

9 Months Performance Review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Est'd Fully Current

Insured Renewal} Amount
Admin/Broker | $167,762
Stoploss Premium $343,769
Total Fixed Cost $511,531
Claims Spend $549 562
Total $1,275,146 $1,061,092
Over 9 months
Est'd Renewal Cost $1,275, 146
Current Total Cost $1,061,092
Difference $214,053
Est'd Saving Percent 17%

AN ALERA GROUP COMPANY

Providence Group has saved an
estimated 17% under the current
medical funding arrangement
compared to staying fully insured for
the 2017-18 plan year

 
Large Claimants — 12/2017 — 8/2018

g

 

 

 

Member Gender Relation Status Employer Name Diag Description Paid Claims
4. FE Active Harbor Healthcare Of Ironton ENCOUNTER FOR ANTINEOPLASTIC CHEMOTHERAPY -§ 192,443.59
2 F E Active Fairhaven Opco Dba Madison Park UNSPECIFIED, OVARIAN CYST, RIGHT SIDE § 31,658.20 |
3 M H Active Opco Swannanoa NC, Llc ENCNTR FOR GENERAL ADULT MEDICAL EXAM W/O ABNORMAL FINDINGS §$ 24,348.55.
4 F E Active Karmenta Center, Lic MALIGNANT NEOPLASM OF RIGHT FEMALE BREAST $18,179.14
5 F E Active Angels For The Elderly INGROWING NAIL | $16,993.29
6 F E Active Karmenta Center, Llc CENTRAL RETINAL VEIN OCCLS, RT EYE W MACEDEMA $16,040.80
7 F E Active Bethel Center, Llc ENDOMETRIOSIS OF UTERUS $15,972.52.
8 F E Active Angels For The Elderly MALIG NEOPLM OF UPPER-INNER QUADRANT OF RIGHT FEMALE BREAST $15,437.62.
9 F E Active Harbor Healthcare Of Ironton AGE-RELATED NUCLEAR CATARACT, BILATERAL S$) 14,247.46
10 F E Active Harbor Healthcare Of Ironton CHEST PAIN, UNSPECIFIED —§ 13,426.05
11 F E Active Opco Swannanoa NC, Llc MISSED ABORTION S$) 12,672.74 |
12 F E Active Harbor Healthcare Of Ironton PNEUMONIA, UNSPECIFIED ORGANISM $11,892.57,
| Total $ 383,312.53.
These large claimants have accounted for 57.5% of gross claims during the
plan year
© AN ALERA GROUP COMPANY 7

“eae

 

 
 

 

    
 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

       

 

     

 

    

 

 

 

 

 

 

 

  

 

 

<
ee He ye He ge th ge Hh Fh th th .
oe oe o oS * : ¥ &
oP an Fa Den OA aA a @ .
pee aatse Px x x os .
wee 2 & 3 Be A oy o .
— f= Oe Sa «a & VD i, .
a“ ae © OG SS gms ge Ze .
mos = om ¢ & <
egereaeak a8
ee Foss z
ah wp if
a) So ‘ oA wt ay ‘ is 7
ae o 8 8 8 e868 & 8 &
mgt
Q &
= &
& &
ao
& le wo
ao lee
3 |S
or
ee EO al A
—-~ 2 © ~7
wa OF El
Sy
Corne
fad
oe &
k Gs
bs te 2
Be on 2 oe
‘a °
&
how ScD a4
i z
fe os SoS S§ a
% tem fe Tet oe or ts
Be nh op cA cow
= aes ae BK
eo EX op py of rye
ae
2 -
S cod mS ae oo ea
co my te a oe tO
~ Ns & eeeXtotsca
ce ke Fw FS se nS Ss Is
O =
= o
ie ow :
> = & & s
ee ie ho ny ora a
# to : ey —
< 2, So Se op oe
~s, ss St So co RS oo co
Cone
= = ~ & NO 2
cA Said co Wo. tn wc
S re Bio BAS a he GB
oe oo SS ms Se ES Se EE he or
oe co wad ie
“4 . ‘halt
& RS & y om Y i seg
ey 2 we ht Tea Pa Te Ga eco
Bom BF op BES OE OTE SE = xy
Q
h.
= 2
ce & >
Or AP Cu te
Beil So mad OP fe
ool
et oS
od oe
oO

 

 

 

uoHeZINA — xy uelyjebeyy
Magellan Rx — Rolling Monthly Averages

 

Utilization |

 

 

Average
# Rx Paid - (3685 <=
2Rx PMPM a Average _

#Rxe PEPM fc: Tetel Cost oe ($25,900 42
38 Plan Paid $19,750.85
Total Copay 5,819.57
Total Cast Per Rx 5 G8
Plan Paid Per Rx $50.99
Plan Paid PMPM e081
Plan Paid PEPM SB 76
Copay Per Rx $1 4.69
Copay PEPM $25.85]
Members Presenting | $160.82)

                 
   
 

| _ Costs”

 

 

 

 

 

                   
 

 

 

 

# Controlled Substance SBT
vo Controlled Substance | — se |
# Generic .
Yo Senenc

# Single Source — a
% Single Source De _ 7.18)
# DAW ‘ 2a
So DAV oo 05 al
# Mail Order 3.00]
% Mail Order _

 

 

 

 

 

 

 

 

 

 

Enrollment Specialty |

 

 

        

Average

Average.
Plan Paid 2.81781

oa

Total Copay

 

 

 

 

Enrolled Employees
Enrolled Members

# Of Members
# Specialty Rx
% Total Paid

Members Per Employee
# of Members Presenting
%o Members Presenting

 

AN ALERA GROUP COMPANY

 
 
DWC WY CWE

 
Stop-Loss Contracts

SOAR

 

Stop-loss contracts are VERY specific about which claims are covered under the policy. The
contract will only cover claims that were incurred and paid within the stated period. If aclaim
is incurred or paid outside the stated period in the contract, the claim will not be covered.

In a 12/12 contract, a claim is only covered if it is incurred
a = within a 12 month contract, and paid within the same within
incurreci Length Paicl Length the same 12 months.

  

A 15/12 contract covers claims paid during the new plan
year that were incurred during the prior 3 months.

 

fincurred Lengths Paid Lenath

  

A 24/12 contract covers claims paid during the new plan
year that were incurred during the prior 12 months.

 
 

incurred Length Paid Length

When first moving to a self-funded model, a 12/12 contract is used. In the second year,
either a 15/12 or 24/12 contract is used to insure that claims paid prior to the new plan year
are covered under the stop loss agreement.

AN ALERA GROUP COMPANY 11

 
 
201 8-19 Medical

 

SA

Enrolled Population (Medical).

Annual Stop oss Totals (8)
- $SL Percentage (%) Difference

 

 

Renewal Overview — Fixed Costs

 

 

 

 

 

 

 

 

 

 

229 229 229 229
Leading Edge Leading Edge Leading Edge Leading Edge
Cigna Cigna Cigna Cigna
Magellan Magellan Magellan Magellan
$80.50 $81.50 $81.50 $81.50
$221,214 $223,962 $223,962 $223,962
N/A 1.2% 1.2% 1.2%

 

 

US Fire Insurance Company Us Fire Insurance Company | US Fire Insurance Company Us Fire Insurance Company

. 12/12 15/12 24/12 15/12

$75,000 $75,000 $75,000 $100,000

Medical & Rx Medical & Rx Medical & Rx Medical & Rx

$156.94 $184.98 $192.19 $144.95
$11.40 $9.18 $9.43 $11.20

$462,598 $533,552 $554,052 $429,100
N/A 15.3% 19.8% -7.2%

 

 

 

 

 

 

 

 

 

 

 

 

- Annual Fixed Cost
~~ PEPM Fixed Cost
= Percentage (%) Difference.

 

 

 

 

 

 

 

 

 

 

 

 

$683,812 $757,514 $778,014 $653,062
§248,84 $275.66 $283.12 $237.65
N/A 10.8% 13.8% 45%

 

 

AN ALERA GROUP COMPAN

 
     

2018-19 Medical Renewal Overview — Claim Liability

HEIs.

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Atachment Commdor, = 105% 125%
- Expected laims (PEPMJ $303.70 $315.48 $386.23 $333.71
Maximum Claims (PEM) $379.63 394,34 $482.79 St]
Expected Claims Liability = $934,572 $1,025,067 $1,064,372 $1,084,330
“Maximum Claims Liability = $4,043,215 $4,281,334 $1,326,715 $4,355,412
Total Expected Liabity == $1,518,384 $1,782,581 $1,839,386 $1,737,392
Total Maximum Liability | $4,727,027 $2,038,848 | $2,104,729 $2,008,474
% Increase from Current (Eypected) . 17.4% 21.1% 18.4%
nerease from Current (Maximum) - 18.1% 21.9% 16.3%

 

 

 

 

 

 

 

 

 

 

 

Expected claims are projected to increase by 17.4% if Providence retains a
$75,000 stop loss deductible based on a 15/12 contract.

AN ALERA GROUP COMPANY

 

ge
@
be

#

 
\

Le
WY)

oe

Yy ys Wy YY EEE
yyy ty MY
yy

Uy

CMY ie
GE

Liye
ty

We

 
12/1/2018 Non-Medical Marketing Analysis

WEARER

 

United Health Care Incumbent - Current $106,302
United Health Care Incumbent - Renewal $106,302
United Health Care : Negotiated - Renewal $95,677
Guardian : Shown in Proposal $96,679
Principal - Stand Alone Rates Shown in Proposal $155,097
Principal -Packaged Sale Rates Shown in Proposal : $147,348
Lincoln Financial Declined to Quote - Not Competitive
Unum Declined to Quote - Not Competitive

  

United Health Care : Under Rate Guarantee $59,634

 

United Health Care Negotiated Renewal $55,312
Guardian : Shown in Proposal $50,855
Principal - Stand Alone Rates Shown in Proposal $49,259
Principal -Packaged Sale Rates Shown in Proposal : $46,537
Lincoln Financial Declined to Quote - Not Competitive
Unum Declined to Quote ~- Not Competitive

 

SAK
United Health Care : Under Rate Guarantee $19,256
Guardian Shown in Proposal $23,481
Principal - Stand Alone Rates Shown in Proposal $28,273
Principal - Packaged Sale Rates Shown in Proposal $28,273
Lincoln Financial Declined to Quote - Not Competitive
Unum Declined to Quote - Not Competitive

UHC is offering a $5,000 implementation credit. The credit will be sent via check following 12/1 renewal

eeoe™

AN ALERA GROUP COMPANY 15

 
 
Non-Medical Marketing - Dental

 

 

 

United Health Care = Alternative Carrier Options

 

 

 

 

 

 

 

 

 

 

Rate Guarantee — 4 Year Unt 11/0/2019) 4 Year (Unt 17302049) 2 Years (Until 11301202 4 Year (Until 1130/2019) “4 Year (Untl 11302049),
. Employee 132 $29.72 | $2972 | $26.75 927.03 $43.25 | $41.09
Employee+Spouse =O $59.42 $59.42 $53.48 $54.04 $81.49 i $77.44
Employee +Childiren) = 20 $60.43 $60.43 $54.39 $54.96 $95.04 $90.27
Family . 20 $94.24 $94.24 $8482 $86.71 $139.47 $132.50

Monthly Total 203 $8,858 | $8,658 $7973 $12,925 $12,279

Annual Totals : $106,302 $106.30 | $155,097 $147,348

Annual Cost Variance from Current $0 $48,796 | $41,046

Annual Cost Variance from Renewal $48,796 $4048

 

 

 

 

 

 

 

 

 

  

 

 
 
  
 
 

 

 
 

 

 

 

 

 

 
 

~ feiel Arua Dedilibl $0
Family Annual Deductible $150 $150 $150 $150 S150 $150
Preventive (Plan’Member) 1000 1000 100/0 ‘oo = «10010 100/0
Basic (PlanMember). 80/20 80/20 80/20 8020 = 8020S «8D
Major (PlanMember) 50/50 50/50 50/50 50/50 5080 = S050
Endodontics Major Malor Major Major = Major Maior
Periodontics (Surgical) ‘Major Major Major Major Major Major
-AmualMaimum a $1,200 $1,200 $1,200 $1200 = $1,200 $1,200
Reasonable & Cust omary $0th Percentile $0th Percentile 80th Percentile 80th Percentile
- Denial Eaonal” Requirements VOLUNTARY -31% Participation VOLUNTARY -31% Participation VOLUNTARY 20% Participation VOLUNTARY 20% Participation

 

 

 

 

 

 

 

AN ALBRA GROUP COMPANY

 
 
Non-Medical Marketing - Vision

  
 

 

    
  
 
 
 

 

 

 

 

 

  

 

 
 
  

 

 

 

 

United Health Care — Alternative Carrier Options
4 Year (Until 11/30/2019) ~ 2Years (Until 11/30/2020) == 4 Year (Until 14/30/2049) 1 Year (Until 11/30/2019)
Employee 127 $5.80 $7.69 $8.87 $8.87
Employee + Spouse Ry $10.99 $12.94 $15.53 $15.53
Employee + Child(ren) AT $12.89 $13.19 $17.78 $17.78
Family AL $18.13 $20.87 $26.23 $26.23
Monthly Total 192 $1,605 $1,957 $2,356 $2,356
Annual Totals . | $19,256 $2348)  $28273 “$28,273
Annual Cost Variance from Current = : $4,226 : $9,018 $9,048
Network
Service Erequenc oe :
Eye Exam. - Once Every 12 Months Once Every 12 Months Once Every 12 Months Once Every 12 Months
Lenses/Contacis : Once Every 12 Months Once Every 12 Months Once Every 12 Months Once Every 12 Months

Frames Once Every 24 Months Once Every 24 Months Once Every 24 Months Once Every 24 Months

 
 
 

Services & Materials

 
 

 

 

 
 
 

 

 

 

 

 

 

Eye Exam . Up to $40 Upto$59 $10 Up to $45 Up to $45

Single Vision Lenses - Up to $40 $25 _ Upto $30 $25 Up to $30 Up to $30

Bifocal Lenses Up to $60 $25 Up to $50 $25 Up to $50 Up to $50

Trifocal Lenses Up to $80 $25 Upto$65 $25 Up to $65 $25 Up to $65
Progressive Lenses.

Contacts (Allowance) $130 | Upto $105 $130 Upto$120 $150 Up to $105 $150 Upto $105

Frames (Allowance) $130 Up to $45 $130 Upto$70 $150 Up to $70 $150 ‘Up to $70
Additional Benefits

Participation Requirement Voluntary Voluntary : Voluntary Voluntary

 

 

AN ALERA GROUP COMPANY 17

 
 

 
Non-Medical

   

EG

 

Marketing — Life and Disability

 

   

Rate Guarantee

Benefit Amounts : Se
Class: 1: Ail Management Employees
Class'2: All Other FT. einplovers

Guaranteed Issue Amount
AD&D Benefit Amount
Age Reduction Benefit Schedule.

Volume
Life Rate per$7;000

 

4+ Year. (Until:14/30/2019)

1xSalary to $200,000
$25,000

$200,000
Equal to Life Benefit

United Health Care

 

   

4 Year (Until 4 4730/2019)

1xSalary to $200,000
$25,006

$200,000
Equal to Life Benefit

Alternative Carrier Options

1xSalary to $200,000
$25,000

$200,000
Equal to Life Benefit

 

1xSalary to $200,000
$25,000

$200,000
Equal to Life Benefit

   

2:Years (Until 41/30/2020)

1xSalary to $200,000
$25,000

$200,000
Equal to Life Benefit

Age'65° Benefit Reduces To 65% 65% 65% 65% 65%
Age 70: Benefit'Reduces To 50% 50% 50% 50% 50%
$18,010,000 $18,010,000 $18,010,000 $18,085,250 $18,085,250
$0.140 $0,120 $0.120 $0.129 $0.122
AD&D Rate per'$1,000° $0.020 $0.020 $0,020 $0.015 $0.015
Total Monthly Life & AD&D $2,882 $2,521 $2,521 $2,604 $2,478

 

   

Rate Guarantee

Glass 1: All Managem ent Employees
Benefit:-Percentage. “
Maximum Weekly. Benefit

Definition of Disability
Elimination Period
Accident: Benefits Begin’ On
Sickness. Benefits Begin On

Volume

Residual

G Days (ist Day Benefit)
7 Days (8th Day Benefit)

Residual

0 Days (1st Day Benefit)
7 Days (8th Day Benefit)

2NYears (Until 11/30/2020).
60%
$2,000

Residual

0 Days (ist Day Benefit)
7 Days (8th Day Benefit)

 

  

2 Years (Until: 11/30/2020)
60%
$2,006

Residual

0 Days (1st Day Benefit)
7 Days (8th Day Benefit)

 

2 Years (Untit. 44/30/2020)

 

60%
$2,000

Residual

0 Days (ist Day Benefit)
7 Days (8th Day Benefit)

Duration of Benefits. 13 Weeks 13 Weeks 413 Weeks 13 Weeks 13 Weeks
Cost of Coverage | Paid By Employer Employer Employer Employer Employer
$27,667 $27,687 $27,667 $28,914 $28,914
Rate per $10 of benefit : $0.40 $0.40 $0.32 $0.27 $0.25
Total Monthly STD Cost $1,107 $1,107 $885 $781 $723

 

   

Rate Guarantee
Class.1; A Management Employees:
Benefit Percentage. :
“Maximum Monthly. Benefit
Guarantee Issue (if applicable)
Definition of Disab:

 

60%
$10,000

2 Year Residual

  

 

A-Year (Until11/30/2019)

60%
$10,006

2 Year Residual

 

“2. Years (Until 11/30/2020)

60%
$10,000

2 Year Residual

 

   

2.Years (Until 41/30/2020)

60%
$10,000

2 Year Residual

 

  

2. Years (Until 41/30/2020)

6O%
$10,000

2 Year Residual

 

 

 

 

 

 

Cost of Coverage Paid By: Employer Employer Employer Employer Employer
Elimination Period 90 Days 90 Days 90 Days 80 Days 90 Days
Duration:of Benefits SSNRA SSNRA SSNRA SSNRA SSNRA
Pre-Existing. Condition 3/12 3/12 3/42 3/12 3/12
Cavered Payralt $202,731 $202,731 $202,731 $211,746 $211,746
Rate per $100 of payroll $0.484 $0.484 $0.410 $0.340 $0.3206
Total Monthly LED. Cost $981 $981 $831 $720 $678
Combined Monthly Cost : : $4,969 $4,609 $4,238 $4,105 $3,878
Combined Annual Cost SOs $86,624 lf “$88. 042 | 850.855 $46,252 $46, 537.

 

 

 

Annual Cost. Variance from Renewal

 

 

‘

 

 

 

 

To be competitive with Guardian's proposal,

©

 

 

AN ALERA GROUP CO

MPANY

 
\ NS
ACE
NS

 
 

&
>
oe
re
wi
%
oe
oe
8
©
c
“2

A

£

O
=
“
i
=
we

N

 

)dd

Cosi

|

ay

x

fe

 

Pr
hat

 

Odd

 

 

 

 

et,
ante
«

5

|

  

 

  

 

 

Te
fo
ry
ae
Be fe
sone
haa
ocd
“en
ys hee
chen
mo cme
> Re
way ae
fa Coat

 

 

 

“™
~~
co

Ys

cesses

ee
Ss

Sei

Ss

ve

OS

 

8LOC/LE/8 — ZLOC/L/cb — SWule|D SA WINIWissd /e}uaq

 
12/1/2018 Dental Renewal

 

Initially, UHC’s dental renewal called for a rate pass. GCG leveraged
Guardian’s proposal with UHC, resulting in a 10% decrease off current rates.

 

 

 

  
  
 

 

 

 

 

 

 

 

 

 

United Health Care
\

RateGuarantee o 41 Year (Until 11/30/2019) | 1 Year (Until 11/30/2019) || 2 Years (Until 11/30/2020)
Employee 2 || 92972 808.72 $26.75 | $27.03

Employee+Spouse 31 | $59.42 $59.42 7 $53.48 $54.04
Employee + Children) 20 i] $60.43 : $60.43 7 $54.39 | $54.96

Family ae 20 $94.24 / $94.24 $84.82 | $85.71
Monthly Total = 2083 $8,858 $8,858 | $7,973 $8,057
Annual Totals | are $106,302 $95,677. $96,679
Annual Cost Variance from Current =| - $0
Annual Cost Variance from Renewal

 

 

 

 

 

 

 

oN

AN ALERA GROUP COMPANY

 
 
yy

Yj

Yy

 
Meridio and Employee Navigator

For 12/1/2018, GCG recommends Providence replace BPA with a new
enrollment company, Meridio. Meridio will enter benefit elections through
Employee Navigator, eliminating the need for each Providence location to enter
elections through carrier portals.

Through Employee Navigator, file feeds can be sent to Leading Edge, UHC
and Reliance. Each carrier has agreed to waive fees for setting up the file
feeds. As a result, costs will be limited to a per employee per month of $0.45.

Based on current life enrollment of 656 employees, this would result in total
monthly fees of $295.20 (656 x $0.45), and annual fees of $3,542.

AN ALERA GROUP COMPANY 23

 
 
Personal Auto and Property

 

Through MetLife, Providence can offer employee-paid Auto and Home Insurance.
This coverage would be effective on 10/1/2018. Employees typically realize
savings of up to 20% depending on their coverage.

Below are highlights of this coverage”

* Competitive Group Discounts

¢« Payroll Deduction Discounts

¢ Coverage can include Boat, Flood, Renter’s and Condo Insurance

* A$50 benefit may be used towards insured’s deductible for claim-free driving

MetLife will market this coverage through direct mail and email campaigns.
Notices will be sent to each employee up to 4 times/year.

New Hires will be notified of this coverage by Meridio. Meridio will not enroll
employees, but provide information on how to contact MetLife to enroll.

 
 

AN ALERA GROUP COMPANY 24
Open Enrollment Timeline

Le

SNES

   

 

 

Open Enrollment Period - Option 1: 10/15 ~ 10/19

(The week of Oct. 22 is not available for OE)

 

Option 2: 10/29 -— 11/2

 
   

GCG Delivers Renewal to Providence 9/13/2018

Providence to Finalize Renewal Decisions 9/21/2018

GCG notifies carriers of renewal decisions and requests SBC’s 9/25/2018
GCG sends updated Employee Benefit Handouts to Providence 9/28/2018
Providence announces dates of Open Enrollment 10/1/2018

GCG to send to Providence Annual Notices 10/1/2018

GCG to send final SBC’s to Providence 10/10/2018

Providence sends reminder that Open Enrollment will begin on Monday 10/12/2018
Providence sends reminder that Open Enrollment will end on Friday 10/19/2018
Final Day for Providence to process Open Enrollment Changes 10/24/2018
Deadline for carriers to receive Open Enrollment changes 11/5/2018

New Plan Year begins 12/1/2018

oe

eS AN ALERA GROUP COMPANY
“enene™

 
 
 

Linda Tarpo

Vice President, Benefits Consultant
(847) 457-3114
linda.tarpo@gcgfinancial.com

Kevin Carney

Account Executive

(847) 457-3045
kevin.carney@gcgfinancial.com

Deann Gerber

Account Manager

(847) 618-7828
deann.gerber@gcgfinancial.com

Mark Santoria
Financial Analyst

(847) 457-3194
mark.santoria@gcgfinancial.com
ty

\

NS

AA

 
Medical Plan

SSS

Designs

 

 

  

BSS

IN-NETWOR

PPO

HSA

 

BR

 

 

Deductible

 

$2,500 / $7,500

$5,000 / $10,000

      
   

  

 

Out of Pocket Maximum

$6,600 / $13,200

$6,600 / $13,200

 

Coinsurance

30%

20%

 

Preventive Care

No Charge

No Charge

 

Physician Copay

S30

subj ta ded and coins

 

Specialist Copay

S60

subj to ded and coins

 

Hospital Copay

subj toa ded and coins

subj to ded and coins

 

Outpatient Surgery Copay

subj to ded and coins

stibj to ded and coins

 

Adv Radiology tmaging Copay

subjto ded and coins

subj to ded and coins

 

Urgent Care Copay

subj to ded and coins

subj to ded and coins

 

Emergency Room Copay

S250

 

OUT-OF-NETWORK

 

Deductible

stibj to ded and coins

$10,000 / $20,000

  

 

Out of Pocket (incl. Ded.}

$13,200 / $26,400

$20,000 / $40,000

 

Coinsurance

50%

3BO%

 

Physician Copay

subj to ded and coins

subj to ded and coins

 

Specialist Copay

 

subj to ded and coins

 

RM

 

a

 

Peductible

subj to ded and coins

 

 

 

 

 

 

N/A subj to ded and coins
Tierl/ Tier 2/Tier 3 $415 /530/S845 N/A
Mail Order (90 day supply} 3x copay N/A

 

©

 

AN ALERA GROUP COMPANY

 

 

 
Dental Plan Design

 

 

      

DLE SURES 3 A UE Be ME

Periodic Oral Evaluation

 

Radiographs
Lab and Other Diagnostic Tests

 

 

 

 

  

Dental Prophylaxis (Cleaning)

 

Fiuoride Treatment
Sealants
Space Maintainers

 

 

 

 

   

 

Restorations (Amaigams or Composite}
Emergency Treatment/General Services
Simple Extractions

 

 

 

  
  

Oral Surgery (incl. surgical extractions)

Periodontics
Endodontics
inlays/Oniays/Crowns
Dentures and Rernovabie Prosthetics
Fixed Partial Dentures (Bridges)

 

i a

 
  

 

 

 

 

HH on a Ut

  
   

 

 

 

 

Deductible 350/$150 S50/$750
Deductible applies to Prev. & Diag. Neo No
Annual Max $1,200 $7,200
Waiting Period None

 

 

 

 

 

Out of Network Basis UCR 90th

 

AN ALERA GROUP COMPANY

 
 
